                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RYAN RICHARDS, et al.,                            Case No. 19-cv-06864-HSG
                                   8                         Plaintiffs,                     ORDER GRANTING MOTION FOR
                                                                                             FINAL APPROVAL AND GRANTING
                                   9                 v.                                      IN PART AND DENYING IN PART
                                                                                             MOTION FOR ATTORNEYS’ FEES
                                  10       CHIME FINANCIAL, INC., et al.,
                                                                                             Re: Dkt. Nos. 49, 52
                                  11                         Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court are the motions for final approval of class action settlement and

                                  14   for attorneys’ fees, costs, and incentive award, filed by Plaintiffs Ryan Richards, Ruba Ayoub,

                                  15   Brandy Terbay, and Tracy Cummings. Dkt. Nos. 49, 52. The Court held a final fairness hearing

                                  16   on April 29, 2021. For the reasons detailed below, the Court GRANTS final approval. The Court

                                  17   also GRANTS IN PART and DENIES IN PART Plaintiff’s motion for attorneys’ fees, costs,

                                  18   and incentive award.
                                  19       I.   BACKGROUND
                                  20            A.        Factual Background
                                  21            Plaintiffs filed this putative class action against Defendant Chime Financial, Inc., The

                                  22   Bancorp Inc., and Galileo Financial Technologies, LLC based on a disruption in Defendant

                                  23   Chime’s online-only banking services.1 See Dkt. No. 1. (“Compl.”). Plaintiffs allege that on

                                  24   October 16, 2019, Chime had a system-wide service outage (the “Service Disruption”) that lasted

                                  25   approximately 72 hours. See id. at ¶ 22. During this Service Disruption, Chime’s customers,

                                  26
                                       1
                                  27     Plaintiffs allege that Chime is an online-only bank; Galileo makes the Application Programming
                                       Interfaces that Chime uses to offer credit and debit cards, as well as banking and money transfer
                                  28   services; and Bancorp is a financial holding company whose wholly owned subsidiary, The
                                       Bancorp Bank, provides licensed banking services for Chime. See id. at ¶¶ 11–14.
                                   1   approximately 5 million people, could not access their funds, including through card purchases

                                   2   and ATM withdrawals. Id. at ¶¶ 23, 31, 36, 43, 50–51. Following the Service Disruption, some

                                   3   customers reported incorrect account balances and unauthorized charges. See id. at ¶¶ 28, 33, 40.

                                   4          Plaintiffs bring this action on behalf of a putative nationwide class of Chime customers

                                   5   who were denied access to their accounts beginning on October 16, 2019, as well as subclasses of

                                   6   customers denied access to their accounts who reside in Florida, Texas, Illinois, and Georgia. See

                                   7   id. at ¶ 57. And based on the above facts, Plaintiffs allege causes of action for negligence; unjust

                                   8   enrichment; breach of contract; conversion; breach of fiduciary duty; violation of the Florida

                                   9   Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201; violation of the Illinois Consumer

                                  10   Fraud Act, 815 Ill. Comp. Stat. §§ 505/1 et seq.; and violation of the Illinois Uniform Deceptive

                                  11   Trade Practices Act, 815 Ill. Comp. Stat. §§ 510/2 et seq. See Compl. at ¶¶ 70–127.

                                  12          B.    Procedural History
Northern District of California
 United States District Court




                                  13          Plaintiffs initially filed this action on November 22, 2019. See Dkt. No. 1. The parties did

                                  14   not engage in motions practice, and instead attended two settlement conferences with Magistrate

                                  15   Judge Laurel Beeler. See Dkt. Nos. 28, 31, 35. With Judge Beeler’s assistance, the parties

                                  16   reached an agreement in principle on May 12, 2020. See Dkt. No. 40-8, Ex. B at ¶ 19. The parties

                                  17   entered into a written settlement agreement in early August 2020. See Dkt. No. 40-1, Ex. A.

                                  18   Following the hearing on the unopposed motion for preliminary settlement approval, the parties

                                  19   submitted a revised settlement agreement that addressed concerns that the Court raised about the

                                  20   scope of the release, as well as the process for any objectors to object to the proposed settlement.

                                  21   See Dkt. No. 45-1, Ex. A (“SA”). The Court granted the motion on October 28, 2020. See Dkt.

                                  22   No. 46. The parties now seek final approval of the class action settlement and Plaintiffs seek

                                  23   attorneys’ fees, costs, and an incentive award for the named Plaintiffs. See Dkt. Nos. 49, 52.

                                  24               i.    Settlement Agreement
                                  25          The key terms of the parties’ settlement are as follows:

                                  26          Class Definition: The Settlement Class is defined as:

                                  27                    All consumers who attempted to and were unable to access or utilize
                                                        the functions of their accounts with Chime, as confirmed by a failed
                                  28                    transaction or a locked card as recorded in Chime’s business records,
                                                                                         2
                                                        beginning on October 16, 2019 through October 19, 2019, as a result
                                   1                    of the Service Disruption.
                                   2   SA at ¶ III.1.

                                   3           Settlement Benefits:

                                   4           The parties have agreed to monetary relief that incorporates an offset for credits that Chime

                                   5   already provided to the accounts of active customers because of the outage:

                                   6               •    Approximately a month after the outage, Chime credited $10 to the accounts of all

                                   7                    active customers as a “courtesy payment” because of the outage. SA at ¶ IV.1.a.

                                   8               •    Chime also credited the accounts of those customers who incurred “certain

                                   9                    transaction fees” during the outage to cover those fees as a “transaction credit.” Id.

                                  10                    at ¶ IV.1.b.

                                  11   The parties agree that these courtesy payments and transaction credits total $5,960,563.00 already

                                  12   paid to active Chime account holders due to the outage. Id. at ¶ IV.1.c. Defendants also concede
Northern District of California
 United States District Court




                                  13   that this litigation was “a motivation” for making these payments. SA at ¶ X.3. Pursuant to the

                                  14   settlement agreement, Defendants have agreed to further compensate settlement class members

                                  15   who submit verified claims under a two-tier system:

                                  16               •    Tier 1: Class members who claim they suffered loss due to the outage, but who do

                                  17                    not have or do not wish to provide documentation to substantiate their loss will be

                                  18                    entitled to up to $25 for verified claims. See id. at ¶ IV.2. Defendants’ aggregate

                                  19                    maximum payment under Tier 1 is $4 million. See id. at ¶ IV.2.c. If the amount of

                                  20                    verified claims under Tier 1 is less than $4 million, Defendants will retain any

                                  21                    unclaimed amount, except to the extent that such funds are necessary to fully or

                                  22                    partially satisfy Tier 2 claims. Id.

                                  23               •    Tier 2: Class members who claim they suffered loss due to the outage and have

                                  24                    “reasonable documentation” to substantiate their loss will be entitled to up to $750,

                                  25                    but not more than their verified loss. See id. at ¶ IV.3. Those who fail to provide

                                  26                    documentation will be considered under Tier 1. Defendants’ aggregate maximum

                                  27                    payment under Tier 2 is $1.5 million, and any residual money unclaimed under Tier

                                  28                    1 can be used to pay Tier 2 claims in excess of the $1.5 million cap. See id. at
                                                                                           3
                                   1                  ¶ IV.6.d.

                                   2          All claims under both Tiers will be verified using a two-step system. See id. at ¶ IV.6.b.

                                   3   Under both Tiers, putative class members will have to submit a brief explanation, under penalty of

                                   4   perjury, as to how the outage caused them loss and what amount of loss they purport to have

                                   5   suffered. See id. Those submitting claims under Tier 2 will also be required to submit reasonable

                                   6   documentation to support their claims. Id. at ¶ IV.6.c. Defendants and the settlement

                                   7   administrator will then confirm through Chime’s business records that the putative class member

                                   8   (a) held a Chime account at the time; and (b) either attempted a financial transaction that failed or

                                   9   had their card locked as a result of the outage. Id. at ¶ IV.6.b. During the hearing, Defendants

                                  10   confirmed that despite the service disruption, they have accurate records of attempted transactions

                                  11   during the relevant time period.

                                  12          Under the settlement agreement, “[a]ny prior money received by a Settlement Class
Northern District of California
 United States District Court




                                  13   Member from Chime in connection with the Service Disruption will be offset against” the

                                  14   payment. See id. at ¶¶ IV.3.a, IV.3.b. Thus, any verified claims under Tier 1 and Tier 2 will be

                                  15   reduced by the amount the class member already received as a (1) courtesy payment; or

                                  16   (2) transaction credit. See id. At a minimum, however, Defendants will pay $1.5 million under

                                  17   the settlement agreement. See id. at ¶ IV.5.

                                  18          Cy Pres Distribution: If the claim payments under Tiers 1 and 2 do not reach the $1.5

                                  19   million minimum under the settlement agreement, Defendants will distribute funds to reach this

                                  20   minimum to the East Bay Community Law Center as the cy pres recipient. See SA at ¶ IV.5.

                                  21   Defendants will, however, keep any money available for settlement but unclaimed above this $1.5

                                  22   million threshold. Id.

                                  23          Release: All settlement class members will release:

                                  24                  [A]ny and all claims, demands, rights, actions or causes of action,
                                                      liabilities, damages, losses, obligations, judgments, suits, penalties,
                                  25                  remedies, matters and issues of any kind or nature whatsoever,
                                                      whether known or unknown, contingent or absolute, existing or
                                  26                  potential, suspected or unsuspected, disclosed or undisclosed,
                                                      matured or unmatured, liquidated or unliquidated, legal, statutory or
                                  27                  equitable, that have been or could have been asserted, or in the future
                                                      might be asserted, in the Actions or in any court, tribunal or
                                  28                  proceeding by or on behalf of the Named Plaintiffs, any and all of the
                                                                                         4
                                                        members of the Settlement Class, and their respective present or past
                                   1                    heirs, spouses, executors, estates, administrators, predecessors,
                                                        successors, assigns, parents, subsidiaries, associates, affiliates,
                                   2                    employers, employees, agents, consultants, independent contractors,
                                                        insurers, directors, managing directors, officers, partners, principals,
                                   3                    members, attorneys, accountants, financial and other advisors,
                                                        investment bankers, underwriters, lenders, and any other
                                   4                    representatives of any of these Persons, whether individual, class,
                                                        direct, representative, legal, equitable or any other type or in any other
                                   5                    capacity whether based on federal, state, local, statutory or common
                                                        law or any other law, rule or regulation, including the law of any
                                   6                    jurisdiction outside the United States, against any or all of the
                                                        Released Parties, which the Named Plaintiffs or any member of the
                                   7                    Settlement Class ever had, now has, or hereinafter may have, by
                                                        reason of, resulting from, arising out of, relating to, or in connection
                                   8                    with, the allegations, facts, events, transactions, acts, occurrences,
                                                        statements, representations, omissions, or any other matter, thing or
                                   9                    cause whatsoever, or any series thereof, embraced, involved, set forth
                                                        or otherwise related to the alleged claims or events in the Action or
                                  10                    the Service Disruption, including, but not limited to, use by a class
                                                        member of their Chime Account up to and extending through the
                                  11                    Service Disruption.
                                  12   SA at ¶ II.20. In addition, class members:
Northern District of California
 United States District Court




                                  13                    waive any rights they may have under California Civil Code Section
                                                        1542, Section 20-7-11 of the South Dakota Codified Laws, and any
                                  14                    other similar law, each of which provides that a general release does
                                                        not extend to claims which the creditor does not know or suspect to
                                  15                    exist in his favor at the time of executing the release, which if known
                                                        by him must have materially affected his settlement with the debtor,
                                  16                    and a waiver of any similar, comparable, or equivalent provisions,
                                                        statute, regulation, rule, or principle of law or equity of any other state
                                  17                    or applicable jurisdiction.
                                  18
                                  19   Id. at ¶ IX.4.

                                  20           Class Notice: A third-party settlement administrator will implement the “Notice

                                  21   Program,” which includes (1) an email Notice and (2) a Notice on the Settlement Website. See

                                  22   SA at ¶¶ V.I–VII.11; see also Dkt. No. 45-2, Ex. 2. The settlement administrator will send the

                                  23   Notice to class members by email within 30 days of the Court’s order preliminarily approving the

                                  24   settlement. See id. at ¶ II.15, VII.1, VII.5. The settlement administrator will make reasonable

                                  25   efforts to locate updated email addresses for class members whose Notices are returned as

                                  26   undeliverable. Id. at ¶ VII.1. The Notice will include: the nature of the action, a summary of the

                                  27   settlement terms, and instructions on how to object to and opt out of the settlement, including

                                  28   relevant deadlines. See Dkt. No. 45-2, Ex. 2.
                                                                                            5
                                   1               Opt-Out Procedure: Putative class members may opt out of or object to the settlement

                                   2   and/or Class Counsel’s application for attorneys’ fees, costs, and expenses. SA at ¶¶ II.17–II.18,

                                   3   VII.4–VIII.

                                   4               Incentive Award: Named Plaintiffs as class representatives may apply for incentive

                                   5   awards of no more than $500 each. SA at ¶ X.1.

                                   6               Attorneys’ Fees and Costs: Class Counsel may file an application for attorneys’ fees not to

                                   7   exceed $750,000. SA at ¶ X.2.

                                   8    II.        ANALYSIS

                                   9          A.      Final Settlement Approval
                                  10                   i.   Class Certification
                                  11               Final approval of a class action settlement requires, as a threshold matter, an assessment of

                                  12   whether the class satisfies the requirements of Federal Rule of Civil Procedure 23(a) and
Northern District of California
 United States District Court




                                  13   (b). Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019–1022 (9th Cir. 1998). Because no facts that

                                  14   would affect these requirements have changed since the Court preliminarily approved the class on

                                  15   October 28, 2020, this order incorporates by reference the Court’s prior analysis under Rules

                                  16   23(a) and (b) as set forth in the order granting preliminary approval. See Dkt. No. 46 at 6–10.

                                  17                  ii.   The Settlement

                                  18               “The claims, issues, or defenses of a certified class may be settled . . . only with the court’s

                                  19   approval.” Fed. R. Civ. P. 23(e). The Court may finally approve a class settlement “only after a

                                  20   hearing and on finding that it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2); Officers

                                  21   for Justice v. Civil Serv. Comm’n of the City and County of San Francisco, 688 F.2d 615, 625 (9th

                                  22   Cir. 1982) (“The district court’s role in evaluating a proposed settlement must be tailored to fulfill

                                  23   the objectives outlined above. In other words, the court’s intrusion upon what is otherwise a

                                  24   private consensual agreement negotiated between the parties to a lawsuit must be limited to the

                                  25   extent necessary to reach a reasoned judgment that the agreement is not the product of fraud or

                                  26   overreaching by, or collusion between, the negotiating parties . . . .”). To assess whether a

                                  27   proposed settlement comports with Rule 23(e), the Court “may consider some or all” of the

                                  28   following factors: (1) the strength of plaintiff’s case; (2) the risk, expense, complexity, and likely
                                                                                              6
                                   1   duration of further litigation; (3) the risk of maintaining class action status throughout the trial;

                                   2   (4) the amount offered in settlement; (5) the extent of discovery completed, and the stage of the

                                   3   proceedings; (6) the experience and views of counsel; (7) the presence of a governmental

                                   4   participant; and (8) the reaction of the class members to the proposed settlement. Rodriguez v.

                                   5   West Publ’g Corp., 563 F.3d 948, 963 (9th Cir. 2009); see also Hanlon, 150 F.3d at 1026. “The

                                   6   relative degree of importance to be attached to any particular factor” is case specific. Officers for

                                   7   Justice, 688 F.2d at 625.

                                   8          In addition, “[a]dequate notice is critical to court approval of a class settlement under Rule

                                   9   23(e).” Hanlon, 150 F.3d at 1025. As discussed below, the Court finds that the proposed

                                  10   settlement is fair, adequate, and reasonable, and that Class Members received adequate notice.

                                  11                     a. Adequacy of Notice
                                  12          Under Federal Rule of Civil Procedure 23(e), the Court “must direct notice in a reasonable
Northern District of California
 United States District Court




                                  13   manner to all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1).

                                  14   Rule 23(c)(2)(B) requires “the best notice that is practicable under the circumstances, including

                                  15   individual notice to all members who can be identified through reasonable effort.” The notice

                                  16   must “clearly and concisely state in plain, easily understood language” the nature of the action, the

                                  17   class definition, and the class members’ right to exclude themselves from the class. Fed. R. Civ.

                                  18   P. 23(c)(2)(B). Although Rule 23 requires that reasonable efforts be made to reach all class

                                  19   members, it does not require that each class member actually receive notice. See Silber v. Mabon,

                                  20   18 F.3d 1449, 1454 (9th Cir. 1994) (noting that the standard for class notice is “best practicable”

                                  21   notice, not “actually received” notice).

                                  22          The Court finds that the notice and notice plan previously approved by the Court was

                                  23   implemented and complies with Rule 23(c)(2)(B). See Dkt. No. 46 at 5–6, 15–16. The Court

                                  24   ordered that the third-party settlement administrator send class notice via email based on a class

                                  25   list Defendant provided. Id. at 16. Epiq Class Action & Claims Solutions, Inc., the third-party

                                  26   settlement administrator, represents that class notice was provided as directed. Dkt. No. 52-1, Ex.

                                  27   A (“Azari Decl.”) at ¶¶ 6, 8–12. Epiq received a total of 527,505 records for potential Class

                                  28   Members, including their email addresses. See id. at ¶ 9. If the receiving email server could not
                                                                                           7
                                   1   deliver the message, a “bounce code” was returned to Epiq indicating that the message was

                                   2   undeliverable. See id. at ¶ 11. Epiq made two additional attempts to deliver the email notice. Id.

                                   3   As of Mach 1, 2021, a total of 495,006 email notices were delivered, and 32,499 remained

                                   4   undeliverable. See id. at ¶ 12.

                                   5          In light of these facts, the Court finds that the parties have sufficiently provided the best

                                   6   practicable notice to the Class Members.

                                   7                    b. Fairness, Adequacy, and Reasonableness

                                   8          Having found the notice procedures adequate under Rule 23(e), the Court next considers

                                   9   whether the entire settlement comports with Rule 23(e).

                                  10                        1. Strength of Plaintiff’s Case and Litigation Risk

                                  11          Approval of a class settlement is appropriate when plaintiffs must overcome significant

                                  12   barriers to make their case. Chun-Hoon v. McKee Foods Corp., 716 F. Supp. 2d 848, 851 (N.D.
Northern District of California
 United States District Court




                                  13   Cal. 2010). Courts “may presume that through negotiation, the Parties, counsel, and mediator

                                  14   arrived at a reasonable range of settlement by considering Plaintiff’s likelihood of recovery.”

                                  15   Garner v. State Farm Mut. Auto. Ins. Co., No. 08-cv-1365-CW, 2010 WL 1687832, at *9 (N.D.

                                  16   Cal. Apr. 22, 2010). Additionally, difficulties and risks in litigating weigh in favor of approving a

                                  17   class settlement. Rodriguez, 563 F.3d at 966. “Generally, unless the settlement is clearly

                                  18   inadequate, its acceptance and approval are preferable to lengthy and expensive litigation with

                                  19   uncertain results.” Ching v. Siemens Indus., Inc., No. 11-cv-04838-MEJ, 2014 WL 2926210, at *4

                                  20   (N.D. Cal. June 27, 2014) (quotations omitted).

                                  21          The Court finds that the amount offered in settlement is reasonable in light of the

                                  22   complexity of this litigation and the substantial risk that Plaintiffs would face in litigating the case

                                  23   given the nature of the asserted claims. See Dkt. No. 52 at 12–15. Were the case to proceed,

                                  24   Defendants would likely move to compel individual arbitration of Plaintiffs’ claims, and would

                                  25   challenge Plaintiffs’ ability to recoup any damages arising from the Service Disruption. Id. at 12–

                                  26   13. Defendants contend that under the express terms of the agreement between Chime and Class

                                  27   Members, “any claims arising from outages, such as the Service Disruption, are barred.” Id. at 13.

                                  28   Additionally, Defendants would likely argue that the temporary loss of access to funds from the
                                                                                          8
                                   1   Service Disruption does not constitute compensable harm. See id. at 13, & n.7. In reaching a

                                   2   settlement, Plaintiffs have ensured a favorable recovery for the class. See Rodriguez, 563 F.3d at

                                   3   966 (finding litigation risks weigh in favor of approving class settlement). Accordingly, these

                                   4   factors weigh in favor of approving the settlement. See Ching, 2014 WL 2926210, at *4 (favoring

                                   5   settlement to protracted litigation).

                                   6                          2. Risk of Maintaining Class Action Status

                                   7             In considering this factor, the Court looks to the risk of maintaining class certification if

                                   8   the litigation were to proceed. Certifying a class encompassing approximately over 500,000

                                   9   Chime account holders presents complex issues, including factual inquiries about the impact of the

                                  10   Service Disruption on individual account holders across the country, that could undermine

                                  11   certification. See Dkt. No. 52 at 13. Accordingly, this factor also weighs in favor of settlement.

                                  12                          3. Settlement Amount
Northern District of California
 United States District Court




                                  13             The amount offered in the settlement is another factor that weighs in favor of approval.

                                  14   Based on the facts in the record and the parties’ arguments at the final fairness hearing, the Court

                                  15   finds that the settlement amount falls “within the range of reasonableness” in light of the risks and

                                  16   costs of litigation. See Dkt. No. 52 at 13–15; Dkt. No. 36-1 at ¶ 55; see also Villanueva v. Morpho

                                  17   Detection, Inc., No. 13-cv-05390-HSG, 2016 WL 1070523 *4 (N.D. Cal. March 18, 2016) (citing

                                  18   cases).

                                  19             Here, Class Members already received $5,960,563 from Defendants, including a $10

                                  20   courtesy payment received by all class members and transaction credits to cover certain fees that

                                  21   some Chime account holders incurred during the Service Disruption. See SA at ¶¶ IV.1.a–b.

                                  22   Although the parties have acknowledged the difficulty in assessing the precise scope of any further

                                  23   damages, the Settlement Agreement provided a means for class members to receive compensation

                                  24   for additional losses. Class Members could recoup up to $25 without documentation and up to

                                  25   $750 if they provided documentation. Under this process, Defendants agreed to pay up to $5.5

                                  26   million for any verified damages suffered during the 72-hour Service Disruption. Epiq confirmed

                                  27   that as of April 28, 2021, it received 22,325 unique Claim Forms (26 were duplicates). See Dkt.

                                  28   No. 67-1 (“Engler Decl.”) at ¶ 7. Epiq received 16,843 Claim Forms under Tier 1 (eligible for up
                                                                                            9
                                   1   to $25); 5,434 Claim Forms under Tier 2 (eligible for up to $750); and 48 Claim Forms that did

                                   2   not specify whether they were under Tier 1 or 2. Id. Following the claims adjustment process,

                                   3   Epiq verified 22,128 of the 22,325 claims.2 Id. at ¶¶ 7, 13. Epiq identified 22,033 valid claims

                                   4   under Tier 1, which after offsets for money previously received by those Class Members for the

                                   5   Service Disruption, total $330,495.00, or an average of $15 per claim. Id. at ¶ 13. Epiq also

                                   6   identified 95 valid claims under Tier 2, which after offsets for money previously received by those

                                   7   Class Members for the Service Disruption, total $7,375.32, or an average of approximately $77.63

                                   8   per claim. Id.

                                   9          Given the relatively short duration of the Service Disruption and the significant litigation

                                  10   risks discussed above, the Court finds that this factor weighs in favor of approval. See, e.g., Lewis

                                  11   v. Green Dot Corp., Case No. 2:16-cv-03557, ECF No. 109 at 13 (C.D. Cal. Nov. 22, 2017)

                                  12   (approving similar tiered settlement amount based on service disruption); Fuentes v. UniRush,
Northern District of California
 United States District Court




                                  13   LLC, Case No. 1:15-cv-08372, ECF No. 49 (S.D.N.Y. Sept. 12, 2016) (same).

                                  14                        4. Extent of Discovery Completed and Stage of Proceedings
                                  15          The Court finds that Class Counsel had sufficient information to make an informed

                                  16   decision about the merits of the case. See In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 459

                                  17   (9th Cir. 2000). The parties settled only after they had informally exchanged significant

                                  18   information relevant to Plaintiffs’ claims. See Dkt. No. 40 at 15; Dkt. No. 40-8, Ex. B at ¶ 46.

                                  19   Thus, the Court is persuaded that the Class Counsel entered the settlement discussions with a

                                  20   substantial understanding of the factual and legal issues, sufficient to allow them to assess the

                                  21   likelihood of success on the merits. This factor weighs in favor of approval.

                                  22                        5. Experience and Views of Counsel
                                  23          The Court next considers the experience and views of counsel. “[P]arties represented by

                                  24   competent counsel are better positioned than courts to produce a settlement that fairly reflects each

                                  25   party’s expected outcome in litigation.” Rodriguez, 563 F.3d at 967 (quotations omitted).

                                  26
                                  27   2
                                        Epiq explained that 197 claims were not approved: 184 claims were ineligible because they did
                                  28   not match Class Member records, and 13 claims were ineligible based on account holders’
                                       answers to the eligibility questions on the Claim Form. See Engler Decl. at ¶ 13.
                                                                                        10
                                   1   Accordingly, “[t]he recommendations of plaintiffs’ counsel should be given a presumption of

                                   2   reasonableness.” In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1043 (N.D. Cal. 2008).

                                   3   Class Counsel has substantial experience in similar class actions. See Dkt. No. 40-8, Ex. B at

                                   4   ¶¶ 11–13; see also Dkt. No. 40-9, Ex. 1. The Court recognizes, however, that courts have

                                   5   diverged on the weight to assign counsel’s opinions. Compare Carter v. Anderson Merch., LP,

                                   6   2010 WL 1946784, at *8 (C.D. Cal. May 11, 2010) (“Counsel’s opinion is accorded considerable

                                   7   weight.”), with Chun-Hoon, 716 F. Supp. 2d at 852 (“[T]his court is reluctant to put much stock in

                                   8   counsel’s pronouncements. . . .”). This factor’s impact is therefore modest, but favors approval.

                                   9                        6. Reaction of Class Members

                                  10          The reaction of the Class Members supports final approval. “[T]he absence of a large

                                  11   number of objections to a proposed class action settlement raises a strong presumption that the

                                  12   terms of a proposed class settlement action are favorable to the class members.” Nat’l Rural
Northern District of California
 United States District Court




                                  13   Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528–29 (C.D. Cal. 2004); In re Linkedin

                                  14   User Privacy Litig., 309 F.R.D. 573, 589 (N.D. Cal. 2015) (“A low number of opt-outs and

                                  15   objections in comparison to class size is typically a factor that supports settlement approval.”).

                                  16          Class notice, which was served in accordance with the method approved by the Court,

                                  17   advised the Class of the requirements to object to or opt out of the settlement. The deadline to do

                                  18   so was February 1, 2021. See Dkt. No. 48. Epiq received one objection and only six requests for

                                  19   exclusion, out of the 495,006 Class Members who received email notice. See Azari Decl. at ¶¶ 12,

                                  20   18. The objection itself, filed by Pamela Sweeney, is not directed at the settlement amount or

                                  21   settlement process itself. See Dkt. No. 51. Rather, Ms. Sweeney raises concerns with the

                                  22   $750,000 in attorneys’ fees that Class Counsel seeks. Id. The Court shares Ms. Sweeney’s

                                  23   concerns and discusses this in more depth in Section II.B.i below. Nevertheless, the Court finds

                                  24   that the minimal number of objections and opt-outs in comparison to the size of the class indicate

                                  25   overwhelming support among the Class Members and weigh in favor of approval of the

                                  26   settlement. See, e.g., Churchill Village LLC v. Gen. Elec., 361 F.3d 566, 577 (9th Cir. 2004)

                                  27   (affirming settlement where 45 of approximately 90,000 class members objected); Rodriguez v.

                                  28   West Publ. Corp., Case No. CV05–3222 R, 2007 WL 2827379, at *10 (C.D. Cal. Sept. 10, 2007)
                                                                                         11
                                   1   (finding favorable class reaction where 54 of 376,301 class members objected).

                                   2                                              *       *      *

                                   3          After considering and weighing the above factors, the Court finds that the settlement

                                   4   agreement is fair, adequate, and reasonable, and that the settlement Class Members received

                                   5   adequate notice. Accordingly, Plaintiff’s motion for final approval of the class action settlement is

                                   6   GRANTED.

                                   7          B.     Attorneys’ Fees, Costs and Expenses, and Incentive Award
                                   8          In its unopposed motion, Class Counsel asks the Court to approve an award of $750,000 in

                                   9   attorneys’ fees and costs. Dkt. No. 49 at 1–22. Class Counsel also seeks a $500 incentive award

                                  10   for each of the four Named Plaintiffs. Id. at 22–24.

                                  11               i.    Attorneys’ Fees & Costs
                                  12                    a. Legal Standard
Northern District of California
 United States District Court




                                  13          “In a certified class action, the court may award reasonable attorney’s fees and nontaxable

                                  14   costs that are authorized by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). In a state

                                  15   law action—like this one—state law also governs the calculation of attorneys’ fees. See Vizcaino

                                  16   v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002). Nevertheless, the Court may still look to

                                  17   federal authority for guidance in awarding attorneys’ fees. See Apple Computer, Inc. v. Superior

                                  18   Court, 126 Cal. App. 4th 1253, 1264 n.4 (2005) (“California courts may look to federal authority

                                  19   for guidance on matters involving class action procedures.”).

                                  20          Under California law, the “percentage of fund method” is proper in class actions. Laffitte

                                  21   v. Robert Half Int’l Inc., 1 Cal. 5th 480, 506 (2016). In addition, “trial courts have discretion to

                                  22   conduct a lodestar cross-check on a percentage fee.” Id. The “lodestar figure is calculated by

                                  23   multiplying the number of hours the prevailing party reasonably expended on the litigation (as

                                  24   supported by adequate documentation) by a reasonable hourly rate for the region and for the

                                  25   experience of the lawyer.” In re Bluetooth, 654 F.3d at 941 (citing Staton v. Boeing Co., 327 F.3d

                                  26   938, 965 (9th Cir. 2003). Trial courts “also retain the discretion to forgo a lodestar cross-check

                                  27   and use other means to evaluate the reasonableness of a requested percentage fee.” Laffitte, 1 Cal.

                                  28   5th at 506. Class Counsel is also entitled to recover “those out-of-pocket expenses that would
                                                                                         12
                                   1   normally be charged to a fee paying client.” Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994)

                                   2   (quotations omitted).

                                   3                    b. Discussion

                                   4          Class Counsel here seeks $750,000 in attorneys’ fees, costs, and expenses. See Dkt. No.

                                   5   49 at 1–22. Under the settlement agreement, this amount will not reduce the monetary relief

                                   6   available to Class Members. Class Counsel acknowledges that its lodestar and accrued litigation

                                   7   expenses are significantly less than the $750,000 requested. See id. at 6. As of the filing of the

                                   8   motion for attorneys’ fees, Class Counsel had incurred $295,915.20 in fees for approximately 380

                                   9   hours of work, and $8,146.75 in litigation expenses.3 See Dkt. No. 49-1, Ex. 1 (“Yanchunis

                                  10   Decl.”) at ¶¶ 12, 23. Nevertheless, Class Counsel urges that the full $750,000 is appropriate under

                                  11   the “percentage of fund” method. See Dkt. No. 49 at 7.

                                  12          Using federal law for guidance, 25% of the common fund is the benchmark for attorney fee
Northern District of California
 United States District Court




                                  13   awards. See, e.g., In re Bluetooth, 654 F.3d at 942 (“[C]ourts typically calculate 25% of the fund

                                  14   as the ‘benchmark’ for a reasonable fee award, providing adequate explanation in the record of

                                  15   any ‘special circumstances’ justifying a departure.”). The Court considers the reasonableness of

                                  16   the percentage requested in light of the factors endorsed by the Ninth Circuit, with the 25% award

                                  17   as a starting point. The Ninth Circuit has identified several factors that a court should consider to

                                  18   determine whether to adjust a fee award from the benchmark: (1) the results achieved; (2) the risk

                                  19   of litigation; (3) the skill required and the quality of work; (4) the contingent nature of the fee and

                                  20   the financial burden carried by the plaintiff; and (5) awards made in similar cases. See Vizcaino,

                                  21   290 F.3d at 1048–50.

                                  22          Class Counsel argues that the settlement in this case “provides for a constructive common

                                  23   fund” of $12,462,563.00. See Dkt. No. 49 at 9–11, & n.10. In particular, Counsel points to the

                                  24   following:

                                  25
                                       3
                                  26     As discussed in more detail below, when the Court directed counsel to provide billing records to
                                       support its lodestar calculation, counsel added an additional 110.9 hours of work and
                                  27   approximately $85,000 more in fees. See Dkt. No. 70. Almost $20,000 of this newly-claimed
                                       time was incurred over two days in 2019 by a single attorney who discussed the case and retainer
                                  28   agreement with Plaintiffs. It gives the Court pause that counsel did not show more attention to
                                       detail before being pressed by the Court.
                                                                                        13
                                   1                  •   Prior to entering into the settlement agreement, Defendants paid all customers a

                                   2                      $10 “courtesy payment,” and also credited some customers a “transaction

                                   3                      credit” to cover “certain transaction fees” incurred because of the Service

                                   4                      Disruption. See SA at ¶ IV.1.a–b. The parties agree that these courtesy

                                   5                      payments and transaction credits total $5,960,563.00. Id. at ¶ IV.1.c.

                                   6                  •   Under the settlement agreement, Class Members may make claims for losses

                                   7                      under Tiers 1 and 2 up to an aggregate total of $5.5 million. See SA at

                                   8                      ¶¶ IV.2–3, 5.

                                   9                  •   Under the settlement agreement, Defendants separately have agreed to pay for

                                  10                      costs of notice and claims administration up to $250,000. See SA at ¶¶ VI.3,

                                  11                      VII.8.

                                  12                  •   Under the settlement agreement, Defendants also separately agreed to pay up to
Northern District of California
 United States District Court




                                  13                      $750,000 in attorneys’ fees and costs and up to $2,000 in incentive awards to

                                  14                      the named Plaintiffs. See SA at ¶¶ X.1, X.2.

                                  15   Under Counsel’s calculation, therefore, they are seeking less than 6% of this constructive common

                                  16   fund. See Dkt. No. 49 at 2, 11.

                                  17          The Ninth Circuit has explained that “attorneys for a successful class may recover a fee

                                  18   based on the entire common fund created for the class, even if some class members make no

                                  19   claims against the fund so that money remains in it that otherwise would be returned to the

                                  20   defendants.” Williams v. MGM–Pathe Commc’ns Co., 129 F.3d 1026, 1027 (9th Cir. 1997) (citing

                                  21   Boeing Co. v. Van Gemert, 444 U.S. 472, 480–81 (1980)). However, the court also clarified that

                                  22   “the percentage may be adjusted to account for any unusual circumstances,” and that district

                                  23   courts may instead apply the lodestar approach. See id. The Court finds that such “unusual

                                  24   circumstances” exist here.

                                  25          First, Defendants concede that this litigation was “a motivation” for making the courtesy

                                  26   payments and transaction credits of $5,960,563. SA at ¶ X.3. But these payments were made

                                  27   before the parties settled this case, and Defendant does not state that this litigation was the only

                                  28   motivation for these payments. Plaintiffs’ counsel acknowledged that although he “made demand
                                                                                         14
                                   1   for immediate compensation to the class” the day after he filed the complaint in this case, “[a]

                                   2   specific dollar demand was not discussed.”4 See Dkt. No. 70 at ¶ 7. Moreover, if this $5 million

                                   3   were part of the current settlement, then the parties should have sought approval in advance of the

                                   4   payment as required by Federal Rule of Civil Procedure 23(e), as they have with the rest of the

                                   5   proposed settlement. The parties did not do so. As the parties confirmed during the final fairness

                                   6   hearing, if the Court were to deny final approval of this settlement for whatever reason,

                                   7   Defendants would not be able to recoup the money they already paid as courtesy payments and

                                   8   transaction credits. The courtesy payments and transaction credits therefore appear to be—at least

                                   9   in part—a business decision that Defendants made following the Service Disruption. The Court

                                  10   therefore has concerns with retroactively deeming the entire $5,960,563 to be part of the

                                  11   settlement fund.

                                  12          Second, during the final fairness hearing, first held on April 1, 2021, the parties could only
Northern District of California
 United States District Court




                                  13   speculate as to the actual amount of damages that Class Members suffered from the Service

                                  14   Disruption. Even in discussion with counsel, it was unclear whether the Class had incurred any

                                  15   additional harm beyond the money Defendants already paid in courtesy payments and transaction

                                  16   credits. The Court raised concerns that this $5.5 million for losses under Tiers 1 and 2 was

                                  17   therefore largely illusory. This was borne out by the low number of Claim Forms received. Epiq

                                  18   confirmed that it received just 22,325 Claim Forms out of the 495,006 email notices delivered (or

                                  19   less than 5%). And of the 22,325 Claim Forms received, Epiq only verified 22,128 of them.

                                  20   These verified claims represent just a small fraction of the $5.5 million that Defendants have

                                  21   proffered to pay Claims under Tiers 1 and 2.

                                  22          Moreover, under the settlement agreement only $1.5 million of the $5.5 million that

                                  23   Defendants made available to pay verified claims under Tier 1 and 2 is non-reversionary. In other

                                  24   words, only $1.5 million of the $5.5 million is guaranteed to be paid—no matter how many

                                  25

                                  26   4
                                         During the final approval hearing, counsel represented that he had sent a demand letter to
                                  27   Defendants, which prompted these courtesy payments and transaction credits. Counsel later
                                       clarified that it was a phone call, and not a formal letter. See Dkt. No. 70 at ¶¶ 8–9. As a result,
                                  28   there is no record of what counsel actually said to Defendants and how, if at all, it prompted
                                       Defendants’ pre-settlement payments.
                                                                                         15
                                   1   verified claims there are—either to Class Members or to the East Bay Community Law Center as a

                                   2   cy pres recipient. See id. at ¶ IV.5. If there were few verified claims (as unsurprisingly turned out

                                   3   to be the case), Defendants would retain the rest (or $4 million) of the available funds. Following

                                   4   the claims adjustment process, Epiq confirmed that Defendants will pay $337,870.32 total for

                                   5   these verified claims. Thus, $337,870.32 will be paid to Class Members under Tiers 1 and 2;

                                   6   $1,162,129.68 (i.e., the substantial bulk of the non-reversionary $1.5 million) will be distributed to

                                   7   the East Bay Community Law Center; and $4 million will revert to Defendants. Just 6% of the

                                   8   $5.5 million will therefore be paid to Class Members at all. The Court finds that much of the

                                   9   asserted relief for the Class is illusory.

                                  10           Both in the briefs and during the hearing, Class Counsel argued that he has nevertheless

                                  11   received attorneys’ fees awards based on similarly-structured settlements in other cases. See, e.g.,

                                  12   Dkt. No. 49 at 17 (citing Green Dot, Case No. 2:16-cv-03557, ECF No. 109 at 13 (C.D. Cal. Nov.
Northern District of California
 United States District Court




                                  13   22, 2017); UniRush, Case No. 1:15-cv-08372, ECF No. 49 (S.D.N.Y. Sept. 12, 2016)). The Court

                                  14   finds it notable, however, that it appears that attorneys’ fees were awarded in both cases before the

                                  15   claims adjustment process was complete. Thus, it is unclear whether these cases shared similarly

                                  16   low rates of verified (and paid) claims. Moreover, in Green Dot, the court awarded attorneys’ fees

                                  17   based on the lodestar, and not the percentage of the fund. In any event, the Court is not persuaded

                                  18   that counsel should be entitled to the full amount of its requested fees simply because it may have

                                  19   been successful in persuading a court to award such fees before. The Court has an independent

                                  20   obligation to ensure the reasonableness of any fee award.

                                  21           The Court therefore turns to Class Counsel’s lodestar. During the April 29, 2021 hearing,

                                  22   the Court requested that counsel provide the underlying billing records in support of the motion

                                  23   for attorneys’ fees. See Dkt. No. 68. In response, counsel supplemented its lodestar based on time

                                  24   spent (1) by attorney Michael Braun investigating this matter for two days in October 2019; and

                                  25   (2) by Class Counsel since it prepared its motion for attorneys’ fees in December 2020 and to

                                  26   prepare for the final fairness hearing. See Dkt. No. 70. Counsel asserts that it “discovered” Mr.

                                  27   Braun’s hours were missing when preparing the time entries for submission to the Court. See id.

                                  28   at 4. Counsel now represents that in sum it has spent 490.9 hours on this case, and calculates its
                                                                                        16
                                   1   lodestar as $380,968.80. See id. at 5. This time includes:

                                   2
                                                      [P]re-suit investigation and analysis; interviewing members of the
                                   3                  class to determine how those members were affected by the problems
                                                      associated with the Service Disruption; reviewing and analyzing
                                   4                  information produced by Defendants; preparing for and participating
                                                      in settlement discussions; participating in a number of telephonic
                                   5                  settlement negotiations; drafting settlement documents; drafting
                                                      papers in support of preliminary approval of the Settlement; working
                                   6                  with the Class Administrator and Defendants’ counsel to implement
                                                      the notice program; and working with the class in connection with
                                   7                  notice and administration issues.
                                   8

                                   9   See Dkt. No. 49 at 17; see also Yanchunis Decl. at ¶¶ 12–17, & Ex. A.

                                  10          Having reviewed the itemized billing records in detail, the Court finds that Class Counsel’s

                                  11   lodestar calculation contains some inefficient and unreasonable time. See Jankey v. Poop Deck,

                                  12   537 F.3d 1122, 1132 (9th Cir. 2008) (directing courts to exclude from a fee request any hours that
Northern District of California
 United States District Court




                                  13   are “excessive, redundant, or otherwise unnecessary”). For example, the records indicate that the

                                  14   attorneys spent significant time discussing the case via intraoffice meetings, emails, and phone

                                  15   calls with co-counsel. The Ninth Circuit has indicated that the Court has discretion to discount

                                  16   such time. See Terry v. City of San Diego, 583 Fed. App’x 786, 790–91 (9th Cir. 2014)

                                  17   (permitting reductions for time counsel spent conferring among themselves and co-counsel editing

                                  18   each other’s briefs because this time could be considered duplicative).

                                  19          The Court also has reservations about the amount of time that counsel spent preparing the

                                  20   motions in this case. Class counsel claims that it spent 185.80 hours on “Motions Practice” as of

                                  21   December 29, 2020. See Yanchunis Decl., Ex. A. Only the preliminary approval motion and

                                  22   motion for attorneys’ fees were filed by the end of December 2020, and no other motions practice

                                  23   occurred in this case. Counsel therefore spent almost 200 hours on two motions. In contrast,

                                  24   Class Counsel appears to have spent approximately 30 hours preparing the motion for final

                                  25   approval. Although the motion for preliminary approval may have required the coordination of

                                  26   additional information, including the settlement agreement and proposed notices, the Court finds

                                  27   that almost 186 hours spent on the motions for preliminary approval and for attorneys’ fees and

                                  28   costs is still excessive. The Court finds that a five percent reduction of Plaintiffs’ lodestar is thus
                                                                                          17
                                   1   warranted to account for the inefficiencies present in counsel’s billing records.

                                   2          Class Counsel also billed substantial time for travel to and from the settlement conference.

                                   3   Courts in this district have frequently reduced travel time by half to create a reasonable rate. See,

                                   4   e.g., In re Washington Public Power Supply Sys. Sec. Lit., 19 F.3d 1291, 1298–99 (9th Cir. 1994)

                                   5   (finding the district court did not err in reducing attorney travel time by half where the “attorneys

                                   6   generally billed the entire duration of the time spent in transit”); see also In re Volkswagen “Clean

                                   7   Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., No. 6903, 2020 WL 2086368, at *8 (N.D.

                                   8   Cal. Apr. 30, 2020). Here, Class Counsel billed for travel, largely irrespective of any preparation

                                   9   for the settlement conference or work on this case. Counsel also appears to have included time

                                  10   spent during layovers in transit. The Court finds that a reduction of fifty percent of this time is

                                  11   appropriate under the circumstances.

                                  12        Name              Date             Task               Rate           Hours             Total
Northern District of California
 United States District Court




                                        Patrick A.        2/4/2020       Travel to            $658           6.50              $4,277
                                  13    Barthle                          settlement
                                                                         conference
                                  14
                                        John              2/5/2020       Travel to San        $950           11.10             $10,450
                                  15    Yanchunis                        Francisco to
                                                                         attend
                                  16                                     mediation
                                        Patrick A.        2/5/2020       Travel to San        $658           8.50              $5,593
                                  17    Barthle                          Francisco for
                                                                         mediation via
                                  18
                                                                         layover in
                                  19                                     Seattle and
                                                                         prepare for
                                  20                                     mediation
                                        John              2/7/2020       Travel from          $950           11.00             $10,450
                                  21    Yanchunis                        San Francisco
                                  22                                     through Atlanta
                                                                         to Tampa after
                                  23                                     mediation
                                        Patrick A.        2/7/2020       Return travel        $658           10.90             $7,172
                                  24    Barthle                          from San
                                                                         Francisco via
                                  25
                                                                         layover in
                                  26                                     Atlanta
                                                                                                             TOTAL             $37,942
                                  27                                                                         Reduced by        $18,971
                                                                                                             50%
                                  28
                                                                                         18
                                   1          The Court is also concerned with time that appears unrelated to this case or is otherwise

                                   2   due to inattentiveness. For example, there is an entry regarding a hearing on counsel’s pro hac

                                   3   vice applications, but there was never a hearing on any pro hac vice applications. There are also

                                   4   several entries regarding “potential” plaintiffs regarding a breach or identity theft. But this action

                                   5   involved a disruption in Defendant’s online banking services, not a data breach. These entries

                                   6   were also notably after the parties had settled this case.

                                   7
                                            Name             Date              Task               Rate             Hours          Total
                                   8
                                        Patrick A.        12/12/2019     Email string         $658           .30               $197.40
                                   9    Barthle                          with co-counsel
                                                                         re hearing on
                                  10                                     PHVs
                                        John              3/2/2020       Email exchange       $950           .30               $285
                                  11    Yanchunis                        with Sean
                                                                         Unger
                                  12
Northern District of California




                                                                         confirming that
 United States District Court




                                  13                                     there is not an
                                                                         in person
                                  14                                     meeting this
                                                                         Friday
                                  15    John              12/24/2020     Review Judge         $950           2.40              $2,280
                                  16    Yanchunis                        Donato’s orders
                                                                         on final
                                  17                                     judgment
                                        Patrick A.        1/18/2021      Correspond           $658           .40               $263.20
                                  18    Barthle                          with co-counsel
                                                                         and opposing re
                                  19
                                                                         pot’l
                                  20                                     breach/issues
                                                                         with customer
                                  21                                     ID theft
                                        Patrick A.        1/19/2021      Correspond           $658           .1                $65.80
                                  22    Barthle                          with co-counsel
                                                                         re pot’l breach
                                  23
                                                                         victims
                                  24    Patrick A.        1/26/2021      Call pot’l plf S.    $658           .3                $197.40
                                        Barthle                          Johnson and
                                  25                                     research re
                                                                         same
                                  26    John              3/14/2021      Email                $950           1.00              $950
                                  27    Yanchunis                        exchanges with
                                                                         consumer
                                  28                                     regarding
                                                                                         19
                                                                        service
                                   1                                    disruption she
                                   2                                    is presently
                                                                        experiencing
                                   3                                    (.5); email to
                                                                        Sean Unger,
                                   4                                    two emails,
                                                                        regarding news
                                   5
                                                                        of another
                                   6                                    service
                                                                        disruption and
                                   7                                    sending him
                                                                        photos of
                                   8                                    instant
                                                                        messages with
                                   9
                                                                        another
                                  10                                    consumer[] (.5)
                                                                                                            TOTAL            $4,238.80
                                  11

                                  12          Reducing Plaintiffs’ lodestar calculation by the amounts identified above, the Court
Northern District of California
 United States District Court




                                  13   calculates a revised lodestar of $338,719.56.5 Considering the procedural posture of the case, the

                                  14   amount of substantive litigation, the minimal issues in dispute, and the lack of motion practice, the

                                  15   Court finds that an award of this lodestar is reasonable under the circumstances. The Court also

                                  16   finds that the $8,146.75 in costs that counsel identified is also reasonable. See Yanchunis Decl. at

                                  17   10; Dkt. No. 49-2, Ex. 2 at 7. Accordingly, the Court awards attorneys’ fees and costs in the total

                                  18   amount of $346,857.31.6

                                  19              ii.   Incentive Awards

                                  20          Lastly, Class Counsel requests an incentive award of $500 for each of the Named

                                  21   Plaintiffs. See Dkt. No. 49 at 22–24. District courts have discretion to award incentive fees to

                                  22   named class representatives. See In re Mego Fin. Corp. Secs. Litig., 213 F.3d 454, 463 (9th Cir.

                                  23   2000). However, the Court shares the Ninth Circuit’s concern that “if class representatives expect

                                  24   routinely to receive special awards in addition to their share of the recovery, they may be tempted

                                  25

                                  26   5
                                         The Court first reduced Plaintiffs’ proposed lodestar by 5% due to inefficiencies: $380,968.80
                                  27   *.95 = $361,920.36. The Court then subtracted the other inefficient or duplicative time identified
                                       above: $361,920.36 - $18,971 (50% reduction in travel fees) - $4,238.80 (time unrelated to case)
                                  28   = $338,710.56.
                                       6
                                         $338,719.56 (fees) + $8,146.75 (costs) = 346,857.31.
                                                                                        20
                                   1   to accept suboptimal settlements at the expense of the class members whose interests they are

                                   2   appointed to guard.” See Staton v. Boeing Co., 327 F.3d 938, 975 (9th Cir. 2003); Radcliffe v.

                                   3   Experian Information Sols. Inc., 715 F.3d 1157, 1163–64 (9th Cir. 2013) (noting that the Ninth

                                   4   Circuit has “expressed disapproval of these incentive agreements” and that “in some cases

                                   5   incentive awards may be proper but . . . awarding them should not become routine practice”).

                                   6   Indeed, the Ninth Circuit has cautioned that “district courts must be vigilant in scrutinizing all

                                   7   incentive awards to determine whether they destroy the adequacy of the class representatives . . . .”

                                   8   Radcliffe, 715 F.3d at 1165 (quotations omitted). This is particularly true where “the proposed

                                   9   service fees greatly exceed the payments to absent class members.” Id.

                                  10           The Court has concerns about the requested incentive awards in a case in which the

                                  11   average monetary recovery for each Class Member is $11.94.7 Thus, if the Court were to grant the

                                  12   named Plaintiffs’ request for incentive awards, they would be receiving significantly more money
Northern District of California
 United States District Court




                                  13   as compared to the other Class Members. The Court further notes that counsel has not provided

                                  14   any detailed discussion of what the named Plaintiffs did to contribute to this litigation or how long

                                  15   they spent doing any particular task. Rather, counsel devotes just two sentences to summarizing at

                                  16   a high level the types of work that the named Plaintiffs performed. See Dkt. No. 49 at 23; see also

                                  17   Dkt. No. 49-1, Ex. 1 at ¶ 29. The Court accordingly DENIES the request for incentive awards in

                                  18   its entirety.

                                  19   III.    CONCLUSION

                                  20           Accordingly, the Court GRANTS the motion for final approval of class action settlement

                                  21   and GRANTS IN PART the motion for attorneys’ fees and incentive award. The Court awards

                                  22   attorneys’ fees and costs in the amount of $346,857.31, but DENIES the request for an incentive

                                  23   award for the named Plaintiffs.

                                  24           The parties and settlement administrator are directed to implement this Final Order and the

                                  25   settlement agreement in accordance with the terms of the settlement agreement. The parties are

                                  26   further directed to file a short stipulated final judgment of two pages or less within 21 days from

                                  27
                                       7
                                  28    $5,960,563.00 (in courtesy payments and transaction credits) + $337,870.32 (under Tiers 1 and
                                       2) / 527,505 records for potential Class Members = $11.94.
                                                                                      21
                                   1   the date of this order. The judgment need not, and should not, repeat the analysis in this order.

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 24, 2021

                                   4                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   5                                                    United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        22
